Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Reports Preliminary Results from the Tuzo Large Diameter Bulk Sampling Program - 25.13 carat gem quality diamond recovered - Total 18,893 diamonds recovered from 715.6 tonnes - Average grade 2.16 carats per tonne(x) Shares Issued and Outstanding: 59,932,381 TSX: MPV AMEX: MDM TORONTO and NEW YORK, Aug. 6 /CNW/ - Mountain Province Diamonds Inc. ("the Company) (TSX: MPV, AMEX: MDM) today announced preliminary results from the Tuzo large-diameter bulk sampling program conducted last winter. As previously announced, a 25.13 carat gem quality diamond of excellent shape and clarity and good colour was recovered during this program. This diamond has been independently valued at $17,500 per carat, putting the diamond value at approximately $440,000. The Tuzo bulk sampling program was designed to recover approximately 1,500 carats. Combined with the approximately 600 carats recovered from Tuzo during prior years' exploration, this should be sufficient to develop a diamond revenue model for the Tuzo kimberlite pipe. Once all the results are available, the Tuzo diamonds will be valued by the Gahcho Kue project operator, De Beers Canada. Mountain Province Diamonds has retained WWW International Diamond Consultants to conduct an independent valuation of all the Gahcho Kue diamonds, including the recently recovered Tuzo diamonds.
